Citation Nr: 0729910	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-11 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Kevin D. Cooper


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 2003 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied the benefits 
sought on appeal.  

In April 2005, the veteran presented testimony at a personal 
hearing conducted at the Wichita RO before Michelle L. Kane, 
a Veterans Law Judge (VLJ) who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002) and who is rendering the determination in this 
case.  A transcript of this personal hearing is in the 
veteran's claims folder.  

A subsequent December 2005 Board decision denied the claims 
on appeal.  The veteran appealed the Board's December 2005 
decision regarding the claims enumerated above to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in February 2007, the Court ordered that the 
motion for remand be granted and remanded the Board's 
decision regarding the aforementioned claims for compliance 
with the instructions in the Joint Motion for Remand (Joint 
Motion) filed in this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reason for Remand:  To comply with the duty to assist

The veteran contended that his psychiatric disorder, cervical 
spine disorder, and left shoulder disorder resulted from 
injuries he sustained in a jeep accident during service in 
1977.  It is somewhat unclear from the record where this 
incident is alleged to have occurred.  In June 1993, the 
veteran claimed that the jeep accident occurred in 1978 near 
Fort Irwin, CA, where he was transported by helicopter and 
treated for his injuries.  He added that his unit was HHC 2nd 
and 31st and that he believed an accident report was taken by 
the military police at Fort Irwin or Fort Ord.  Pursuant to 
an earlier attempt to verify the jeep accident, a May 1994 
response from the National Personnel Records Center (NPRC) 
reflected that there was no accident report, report of 
investigation, nor additional medical records in response to 
a search of the veteran's records for any accident reports or 
investigations in 1977 and 1978.  In his October 1994 
substantive appeal for a previous claim, the veteran stated 
that he was stationed at Fort Ord but he and three others 
were sent on a week long assignment to Camp Irwin where the 
jeep accident took place.  In a letter dated in May 2003, the 
veteran's representative requested incident reports from the 
United States Army Safety Center at Fort Rucker, Alabama, and 
for clinical reports from the NPRC for the Fort Irwin Army 
Medical Center for the periods of the claimed jeep accident.  
During his April 2005 personal hearing, the veteran testified 
that after the jeep accident occurred he was transported by 
helicopter to Camp Roberts, CA, where he was treated for his 
injuries.  

In compliance with the February 2007 joint motion, the Board 
finds that reasonable attempts to obtain incident reports 
from the United States Army Safety Center, renamed the U.S. 
Combat Readiness Center, at Fort Rucker, Alabama, should be 
made in order to try to verify the jeep accident that is 
alleged to have occurred in 1977.  The Board notes that a May 
1994 NPRC response indicated that the veteran's records 
contained no verification of the jeep incident rendering 
another search of the veteran's records by the NPRC 
unnecessary.

Finally, the Board notes that the veteran has not been 
provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for any 
of his claims on appeal.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
the Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) notice information for all 
his claims on appeal.  

2.  The AMC should attempt to obtain 
incident reports from the United States 
Army Safety Center, renamed the U.S. 
Combat Readiness Center, at Fort Rucker, 
Alabama, pertaining to a jeep accident in 
1977 or 1978.  Please note that the 
veteran has listed Fort Irwin, Fort Ord, 
and Camp Roberts as possible locations of 
the alleged jeep accident.  The veteran's 
unit was HHC 2nd and 31st.  Please document 
all verification attempts.  

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



